Citation Nr: 0706171	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  97-20 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected post traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than May 27, 
2004 for the award of service connection for PTSD.

3.  Entitlement to an effective date earlier than July 16, 
1998 for the award of a 30 percent evaluation for the 
service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to May 
1981.

This appeal arose before the Board of Veterans' Appeals 
(Board) from multiple rating decisions of the Department of 
Veterans' Affairs (VA), Regional Office (RO).  In March 1997, 
the RO had denied entitlement to service connection for PTSD; 
in April 2002, the Board remanded this issue for further 
development.  In December 2004, the RO issued a rating action 
that awarded service connection for PTSD, with an effective 
date of May 27, 2004.  The veteran appealed both the 
effective date and the 10 percent disability evaluation 
assigned to the PTSD.  In October 2000, the RO issued a 
rating action that increased the disability evaluation 
assigned to the veteran's right shoulder disorder to 30 
percent, effective July 16, 1998.   The veteran has disagreed 
with the effective date of this assigned increase.  The case 
is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by complaints of poor 
sleep, bad dreams, poor stress tolerance with easy 
frustration, intrusive thoughts of his inservice stressor (a 
physical assault), hypervigilance, a startle response, 
depression, and anxiety; objectively, he was alert and 
oriented, tense and argumentative, with spontaneous, rapid 
and articulate speech, goal-directed thought processes, 
adequate concentration, intact memory, limited insight, and a 
Global Assessment of Functioning (GAF) Score of 72 attributed 
to his PTSD symptoms.

2.  The veteran filed his claim for service connection for 
PTSD on September 30, 1996; a confirmed diagnosis of PTSD was 
not made until May 27, 2004.

3.  The veteran filed his claim for an increased evaluation 
for the right shoulder disability on July 25, 1996.

4.  The evidence of record indicates that it was 
ascertainable that the veteran's right shoulder disability 
had worsened as of July 16, 1998.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, Diagnostic Code 
(DC) 9411 (2006).

2.  Under governing law, the effective date of the award of 
service connection for PTSD is May 27, 2004.  38 U.S.C.A. 
§§ 5013(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.400, 3.400(b)(2)(i) (2006).

3.  Under governing law, the effective date of the award of a 
30 percent disability evaluation for the service-connected 
right shoulder disorder is July 16, 1998.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.400(o)(2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In December 2004 and March 2006 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  He was told what evidence was needed to substantiate 
his claims, to include what evidence and information VA would 
obtain in his behalf and what information and evidence he 
could submit.  He was told to submit any evidence relevant to 
his claims.

The Board finds that the content of the December 2004 and 
March 2006 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Subsequently, the March 2001, October 2001, March 
2003, December 2004, May 2005, and August 2006 SSOC's were 
issued, each of which provided the veteran with an additional 
60 days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  In a 
letter mailed on March 2002 and in the SSOC mailed in August 
2006, the veteran was provided with the provisions of the 
Dingess case.


II.  Applicable laws and regulations

Increased evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. Part 4 
(2006).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The rating criteria for evaluating psychoneurotic disorders 
are as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9411 (2006).

A GAF Score of 21 to 30 denotes behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g, sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function is almost all areas 
(e.g., stays in bed all day; no job, home or friends).  A GAF 
Score of 31 to 40  denotes some impairment in reality testing 
or communication (e.g, speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF Score of 41 to 50 denotes serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF Score of 51 to 60 
denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF Score of 61 to 70 denotes some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, pg. 47 (4th ed., 
revised 1994) (Manual).  The GAF designation is based on a 
scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness," citing the Manual.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).




Earlier effective dates

Generally, the effective date of an award of service 
connection will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2006).  For claims for direct service connection, 
the effective date is the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) 
(2006).

According to 38 C.F.R. § 3.400(o)(2) (2006), the effective 
date of an increase in compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise date of receipt of the claim.  
The United States Court of Appeals for Veterans Claims (CAVC) 
has held, in Servello v. Derwinski, 3 Vet. App. 196 (1992), 
that the Board must look at all communications that can be 
interpreted as a claim for an increased rating, as well as 
all the evidence of record, and determine the earliest date 
as of which, within one year prior to the claim, the increase 
in disability was ascertainable.  

According to 38 C.F.R. Part 4, DC 5010 (2006), traumatic 
arthritis is to be rated as degenerative arthritis.  
38 C.F.R. Part 4, DC 5003 (2006), states that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint of group of minor joints affected 
by limitation of motion to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A 20 percent evaluation requires x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  

According to 38 C.F.R. Part 4, DC 5201 (2006), a 20 percent 
evaluation is warranted when the major arm is limited to 
movement to the shoulder level; a 30 percent evaluation is 
warranted when there is limitation of motion of the arm 
midway between the side and shoulder level; a 40 percent 
evaluation is warranted when there is limitation of motion of 
the arm to 25 degrees from the side.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & 
Supp.2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



III.  Factual background and analysis

Increased evaluation for PTSD

The relevant evidence of record includes the report of a May 
2004 private examination of the veteran.  The veteran stated 
that his use of alcohol and various drugs had suppressed his 
memory of the beating that he sustained in service (he had 
been beaten by a group of six Afro-Americans).  After he was 
incarcerated after service, he began to recall this event 
because he could no longer self-medicate with alcohol or 
controlled substances.  He described having intrusive 
thoughts and flashbacks about the beating.  The examiner 
noted that he had extreme and intense distress when cued into 
those memories.  He said he felt estranged from others, had a 
restricted affect, trouble sleeping, irritability, a startle 
response, and hypervigilance.  He indicated that he had 
constant panic attacks and avoided any reminders of the 
trauma (for example, while in prison, he had asked not to be 
put in the same cell as an Afro-American).  The examiner 
noted that the veteran would have trouble in any social or 
work environment that included Afro-Americans; this avoidance 
would lead to interpersonal problems with relationships and 
would lead to inappropriate behaviors and social isolation.  
It was commented that he was substantially impaired by his 
PTSD.

VA outpatient treatment records included a psychiatric 
evaluation performed in June 2004.  He had just been released 
from prison after 11 years incarceration and was having 
trouble adjusting to the overwhelming responsibilities of 
freedom.  He gave a long history of episodes of anger, 
irritability, and dysphoria.  He admitted contemplating 
committing acts that would return him to prison, where he 
felt comfortable.  He described having poor sleep, as well as 
panic attacks and generalized anxiety.  He had obsessional 
thoughts, particularly about avoidance of Afro-American men.  
The mental status examination noted that he was very well 
groomed; he was pleasant and cooperative.  He was in no 
apparent distress and had excellent eye contact. There were 
no psychomotor abnormalities, his speech was normal, and his 
affect was broad and full.  He reported that his mood was 
poor.  There was no indication of any psychosis and he was 
alert and oriented.  The Axis I diagnoses were history of 
major depression, recurrent versus dysthymic disorder; rule 
out PTSD secondary to military assault; history of 
methamphetamine abuse, in remission; history of alcohol 
abuse, in remission; and rule out panic disorder.  The Axis 
II diagnosis was rule out antisocial personality disorder.  
The GAF Score was 55.

The veteran was examined by VA in October 2004.  He indicated 
that the reason that he had not mentioned the beating he had 
sustained on previous VA examinations (previously he had 
asserted that his stressors involved parachute jumping and 
witnessing explosions during training) was because the 
examiners had been black.  However, this examiner noted that 
the previous examiners had not been black.  At the time of 
this examination, he endorsed many PTSD symptoms, which he 
had not previously endorsed, to include flashbacks, intrusive 
thoughts, avoidance of reminders, detachment, increased 
arousal, irritability, anger, hypervigilance, and a startle 
response.  The mental status examination noted that he was 
neatly groomed and had good eye contact.  His affect was 
generally blunted, his demeanor was somewhat tense, and his 
mood appeared to be euthymic to dysphoric.  There was some 
impairment in attention or concentration and at time he 
expressed impatience with the examination.  He displayed no 
startle response, albeit to mild stimuli (noise from the 
hall).  His speech was well organized and goal directed.  The 
examiner commented that the resistance to a past diagnosis of 
PTSD revolved around the fact that the validated stressor was 
not raised until after considerable experience in a PTSD 
treatment group; furthermore, his report that his past 
reticence with examiners was due to their being black was not 
true.  However, based on the veteran's report, he met the 
criteria for a diagnosis of PTSD.  On prior examination, he 
had reported antisocial behavior prior to service; however, 
he did not endorse this at the time of this examination.  
There was also a suggestion that he had a separate diagnosis 
of dysthymia.  The examiner stated that it seemed unwarranted 
to relate all of the veteran's symptoms to a single event in 
service.  The past records had showed a sexual assault as an 
adolescent, and the fact that he had witnessed his alcoholic 
father beat his mother.  His incarceration would also have 
included many stressors, such as altercations and threats 
that would provide a reason for his hypervigilance.  The 
examiner stated that it was possible that the veteran had 
rehearsed and become familiar with PTSD criteria; it was also 
possible that he was now able to frame his difficulties.  It 
was stated that the criteria for a diagnosis of PTSD had 
simply not been met in 2000.  The Axis I diagnoses were: 
alcohol and amphetamine dependence reported in sustained 
remission; marijuana and other substance abuse, in sustained 
remission; PTSD criteria met by veteran's self-report; 
dysthymia; and adult antisocial behavior.  The total GAF 
Score assigned was 45; if the inservice stressor were 
considered, any Score below 70 based on this incident alone 
would be highly speculative.

Another VA examination was conducted in August 2006.  The 
veteran indicated that he had worked in construction since 
his 2004 release from prison, although he thought that his 
supervisor was "nitpicking" and he referred to his trouble 
with authority in the work situation.  He admitted that he 
had relapsed to drinking, following an argument with his 
wife.  He had returned home and hit his wife, which lead to 
14 months incarceration for a parole violation.  He had had 
trouble staying sober and clean since his release from 
prison; he commented that drinking and taking drugs was what 
he did.  He denied having any legal problems prior to service 
and said that the sexual encounter he had had with an older 
adolescent had been consensual and was not an assault.  He 
complained of trouble sleeping with bad dreams.  He said he 
had very low stress tolerance and would get easily 
frustrated.  He described having intrusive thoughts of the 
inservice beating, especially whenever he saw a black person.  
He appeared hypervigilant and had a startle response to even 
moderate noise.  He described detachment from others and 
commented that he had did not do well with authority figures.  
He reported constant panic attacks manifested by shallow 
breathing and increased anxiety; he also said he often felt 
depressed.  The mental status examination found that he was 
alert and oriented.  He was casually dressed and groomed.  He 
was tense at the start of the interview and he tended to be 
argumentative.  He was insistent about "correcting the 
record" and wanted to direct the interview to specific 
statements or observations noted in previous reports.  Unlike 
previous examinations, he was providing vague and approximate 
answers.  His speech was spontaneous, articulate, and rapid.  
He was goal directed, although he had limited plans for the 
future.  His judgment was poor and his concentration was 
adequate.  His insight was limited, particularly as related 
to the impact of his antisocial behavior and substance abuse 
on the events of his life.  The diagnoses were 
methamphetamine abuse; alcohol dependence; adjustment 
disorder, mixed disturbance of mood and conduct; post 
traumatic symptoms; and antisocial personality disorder.  The 
total GAF Score assigned was 45; the Score due to PTSD 
symptoms alone was 72.  

After a careful review of the evidence of record, it is found 
that entitlement to an initial evaluation in excess of 10 
percent for the PTSD symptoms has not been established.  The 
evidence of record indicates that the veteran suffers from 
multiple psychiatric disorders, only one of which has been 
diagnosed as PTSD.  He also has a separate dysthymic 
disorder, alcohol and substance abuse disorders, and an 
antisocial personality disorder.  The examinations conducted 
in October 2004 and August 2006 attributed only a minor 
degree of his psychiatric symptomatology to the service-
connected PTSD. Both examinations assigned his PTSD symptoms 
a GAF Score of 70 to 72, which represents a mild degree of 
impairment.  The record has also raised the possibility that 
the veteran has become familiar with PTSD criteria and has 
rehearsed the symptomatology (particularly in light of the 
fact that the symptoms related to PTSD became clearer after 
his extensive involvement with a PTSD group while 
incarcerated).  While the veteran does have several symptoms 
of PTSD, to include hypervigilance, a startle response, 
recurrent thoughts and dreams of the stressful event, it is 
found that the symptoms attributable solely to the service-
connected PTSD are no more than mild in nature and that, 
therefore, an evaluation in excess of 10 percent is not 
justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an initial 
evaluation in excess of 10 percent for the service-connected 
PTSD.

Earlier effective dates

(a)  Service connection for PTSD

The evidence of record indicates that the veteran had 
submitted his claim for service connection for PTSD on 
September 30, 1996.  The VA examination conducted in December 
1996 did not diagnose this disorder; rather, it diagnosed a 
dysthymic disorder and polysubstance abuse.  The examiner had 
commented that most of his emotional difficulties appeared to 
stem from an antisocial personality disorder.  Based on his 
report of his stressors (his feeling that his life was 
threatened during training exercises), the examiner had 
stated that he had faced no more than the routine events of 
training a Defense-ready force.  It was unlikely that these 
events would result in PTSD.  

During his period of incarceration, the veteran had 
participated in a PTSD group.  During this time, he endorsed 
PTSD symptoms and this disorder was diagnosed.  The veteran 
was then afforded another VA examination in November 2000.  
The examiner's review of the service medical records 
confirmed that the veteran had sustained a beating in July 
1980.  Subsequent to service, he had engaged in reckless 
criminal behavior (robberies) that resulted in many periods 
of incarceration.  After conducting a mental status 
examination, the examiner stated that the veteran did have 
serious symptoms of mood lability and anger; however, these 
symptoms appeared to be related to his antisocial personality 
disorder.  He did not have significant reenactment phenomena 
related to the inservice beating; it was also significant 
that none of the previous examinations had mentioned this 
trauma as being the source of his symptoms.  An addendum was 
made to this examination in February 2001.  The examiner took 
note of the private diagnoses of PTSD made by the social 
workers in prison, as well as by a psychologist.  While he 
had reported a physical assault in service, the examiner 
again noted that the veteran had no reenactment phenomena or 
intrusive thoughts related to this trauma.  The examiner 
found that a diagnosis of PTSD based on this evidence could 
not be made. 

The veteran was then provided an extensive examination by a 
private physician on May 27, 2004.  It was this examination 
that definitively diagnosed PTSD related to the inservice 
beating sustained by the veteran.

As noted above, for claims for direct service connection, the 
effective date is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) 
(2006).  The evidence clearly shows that the veteran had not 
filed a claim for service connection for PTSD within one year 
of his separation from service; therefore, the effective date 
assigned cannot be the day following separation from service.  
Rather, the veteran's claim for service connection was 
received on September 30, 1996.  However, at that time, the 
veteran did not have a confirmed diagnosis of PTSD.  Such a 
definitive diagnosis was not obtained until May 27, 2004, the 
date of the private examination.  Therefore, the date of 
entitlement to the requested benefit is May 27, 2004.  Since 
the date entitlement arose is clearly the later date, this is 
the effective date of entitlement to service connection for 
PTSD.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier then May 27, 2004 for the award of service connection 
for PTSD.




(b)  Increased evaluation for right shoulder

The veteran has claimed that he should be awarded an 
effective date earlier than July 16, 1998 for the award of 
the 30 percent disability evaluation for the right shoulder 
disability.  He has argued that the evidence demonstrates 
entitlement to a 30 percent evaluation prior to that date.  

The relevant evidence of record includes the report of a 
September 1996 VA examination.  He complained of chronic 
acromioclavicular (AC) joint pain, which also radiated into 
the glenohumeral joint.  He also noted some crepitation and 
popping.  Some deformity of the AC joint was present.  His 
pain also occasionally radiated into the upper right arm.  
The objective examination noted 40 degrees of external 
rotation; 95 degrees of internal rotation; 180 degrees of 
elevation; and 110 degrees of abduction.  Rotation with the 
arm abducted to 90 degrees allows external rotation of 90 
degrees and internal rotation of 60 degrees.  There was some 
discomfort with these movements, mostly in the AC joint.  The 
AC joint had moderate displacement of the clavicle cephalad.  
The joint was tender; there was also mild tenderness of the 
greater tuberosity.  An X-ray showed residuals of separation 
with some degenerative changes and osteophyte formation.  

The veteran also submitted prison treatment records developed 
between 1989 and 1996.  In May 1996, the right shoulder 
displayed full range of motion.

The veteran was afforded a VA examination on July 16, 1998.  
He continued to have complaints of chronic pain.  He 
complained of pain in the neck, in the right trapezius 
muscle, and in the right arm.  He described subjective 
feelings of weakness, easy fatigue, and poor coordination of 
the right shoulder.  The objective examination found 35 
degrees of external rotation; 95 degrees of internal 
rotation; 130 degrees of elevation; and 60 degrees of 
abduction.  He had pain on these movements.  The function of 
the rotator cuff was satisfactory.  With the arm abducted to 
90 degrees, external rotation was to 85 degrees and internal 
rotation was to 60 degrees.  He was tender at the trapezius 
muscle, the AC joint, and the greater tuberosity.  The 
posterior humeral head was also moderately tender.  

The evidence shows that the veteran filed his claim for an 
increased evaluation on July 25, 1996.  According to the 
applicable regulation, the effective date of an increase in 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise date of receipt of the claim.  See 38 C.F.R. 
§ 3.400(o)(2).  The Board must look at all communications 
that can be interpreted as a claim for an increased rating, 
as well as all the evidence of record, and determine the 
earliest date as of which, within one year prior to the 
claim, the increase in disability was ascertainable.  The 
evidence of record does not indicate that an increase in the 
evaluation assigned to the right shoulder disability was 
factually ascertainable during the one year period prior to 
the date of the claim; that is, from July 25, 1995 to July 
25, 1996 (the date of the claim).  In fact, there is no 
evidence of record showing treatment for the right shoulder 
disorder during this one year time period.  Entitlement to an 
increased evaluation was not demonstrated until the July 16, 
1998 VA examination, which showed reports of constant pain 
and worsening range of motion.  The evidence developed prior 
to this examination simply did not show entitlement to a 30 
percent disability evaluation; that is, it did not show 
limitation of motion of the arm midway between the side and 
shoulder level.  To the contrary, May 1996 records showed 
normal motion and the September 1996 VA examination had shown 
elevation of 180 degrees and abduction of 110 degrees.  
Clearly, the date of VA examination, July 16, 1998, is the 
first date that it was factually ascertainable that an 
evaluation of 30 percent was justified.  Therefore, an 
earlier effective date for the award of the 30 percent 
disability evaluation cannot be granted.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than July 16, 1998 for the award of a 30 percent 
disability evaluation for the service-connected right 
shoulder disability.





ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected post traumatic stress disorder 
(PTSD) is denied.

Entitlement to an effective date earlier than May 27, 2004 
for the award of service connection for PTSD is denied.

Entitlement to an effective date earlier than July 16, 1998 
for the award of a 30 percent evaluation for the service-
connected right shoulder disability is denied.




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


